Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 and 10 are, drawn to:  An image recognition apparatus and method based on a sequence of reflected waves from a directional beam using an antenna array disposed in housing of an electronic device, image of an object is obtained from an image sensor of the electronic device, where the housing comprises a first plate, a second plate and a side member surrounding a space between the first and second plate, where a display is viewed through a first portion of the first plate and the image sensor is viewed through a second portion of the first plate and classified in Group/Subgroup G01S13/867; G01S7/412 and G06V20/52.

Claim 16 is drawn to: a method for recognizing a live face in an electronic device by recognizing a face image obtained from an image sensor on setting a liveness detection position of the face, transmitting a sequence of directions beams on the liveness detection position and receiving a sequence reflected waves reflected at the liveness detected position and classified in Group/Subgroup G06F21/32, G06V40/45, G06V40/165 and G06V40/166.



The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the image recognition in group I that the sequence of reflected waves from the object does not require the object be a face and also to be alive; and the image recognition in group II for a live face does not require flection of the directional beam is from an antenna array.
The subcombination has separate utility such as the object recognition using direction beam reflected from an antenna array can be used for access control, surveillance or monitoring of activities or for recognizing suspicions objects, recognition of crowed images to identify congestions or for traffic objects for identifying cars on road, trains or boats. The object recognition of a live face or recognition of liveness of a user is used for anti-spoofing. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different Group/Subgroup classification; 
(b) the inventions would acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different Group/Subgroup classification or electronic resources and multiple databases, or employing different search queries and strategies); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner Note: The examiner called the applicant’s representative (Attorney Maulin Patel Reg. No.: 56,029) on March 18, 2022 for Oral Election. However, the applicant’s representative did not elect and instead requested a written restriction Office Correspondence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.